Citation Nr: 1752601	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  13-29 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for traumatic brain injury (TBI) with memory loss.

2. Entitlement to service connection for sleep disturbances.

3. Entitlement to service connection for respiratory conditions.

4. Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from June 2007 to September 2007 and from August 2010 to August 2011.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In May 2016, a videoconference hearing was held before the undersigned; a transcript is of record.  At the hearing, the Veteran waived Agency of Original Jurisdiction (AOJ) review of any additional evidence received after the hearing, and the record was held open for 60 days; no additional evidence was received.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

The Veteran had a VA examination in October 2012, where the examiner stated the Veteran did not have separate diagnoses of TBI residuals, sleep disturbance, or a respiratory condition, but rather that any symptoms were part of his service-connected PTSD.  During his May 2016 hearing, the Veteran reported receiving separate treatment for these disabilities.  Therefore, current treatment records and new VA etiological opinions should be obtained on remand.

As well, the Veteran contended the October 2015 Disability Benefits Questionnaire (DBQ) did not adequately address the current severity of his PTSD; therefore, a new examination should be provided.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the issues on appeal.

2. After completing directive (1), the AOJ should arrange for a VA evaluation of the Veteran to ascertain the etiology of any TBI with memory loss.  Based on the record, the examiner should provide responses to the following:

(a) Does the Veteran have current TBI with memory loss?

(b) If so, is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's diagnosed TBI with memory loss is attributable to the Veteran's active service?

3. After completing directive (1), the AOJ should arrange for a VA evaluation of the Veteran to ascertain the etiology of any sleep disorder.  Based on the record, the examiner should provide responses to the following:

(a) Does the Veteran have a current sleep disability separate from sleep impairment as a symptom of PTSD?

(b) If so, is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's diagnosed sleep disability is attributable to the Veteran's active service?

4. After completing directive (1), the AOJ should arrange for a VA evaluation of the Veteran to ascertain the etiology of any respiratory conditions.  Based on the record, the examiner should provide responses to the following:

(a) Does the Veteran have a current respiratory condition?

(b) If so, is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's diagnosed respiratory condition is attributable to the Veteran's active service?

5. After completing directive (1), the AOJ should arrange for a VA psychiatric evaluation of the Veteran to ascertain the current nature and severity of his service-connected PTSD.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's PTSD, noting their frequency and severity.

Examination results should be clearly reported.

6. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

7. The AOJ should then review the record and readjudicate the claims on appeal. If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




